Vistas las excepciones previas formuladas por la corporación de-mandada en contra de la querella radicada en este caso;
Por cuanto, las excepciones previas formuladas en este caso son idénticas a las formuladas por las parte querelladas en el caso de Quo Warranto núm. 1, El Pueblo de Puerto Rico v. The Fajardo Sugar Company of Porto Rico et al., por las razones expresadas en la opinión emitida el día 12 de julio de 1937 en el referido caso de Quo Warranto núm. 1, se desestiman todas y cada una de las ex-cepciones previas formuladas por la demandada y se concede a ésta el término de treinta días para contestar la querella.
El Juez Asociado Sr. Wolf está conforme con el resultado. El Juez Aso-ciado Sr. Górdova Dávila no intervino.